 

Exhibit 10.13

 

IBIO, INC.

 

2018 OMNIBUS EQUITY INCENTIVE PLAN

 

 1 

 

 

TABLE OF CONTENTS

 

    Page 1. PURPOSE 4       2. DEFINITIONS 4       3. ADMINISTRATION OF THE PLAN
6   3.1 Board 6   3.2 Committee 7   3.3 Grants 7   3.4 Deferral Arrangement 7  
3.5 No Liability 8         4. STOCK SUBJECT TO THE PLAN 8   4.1 Shares Available
for Issuance under Plan 8         5. GRANT ELIGIBILITY 8   5.1 Employees and
Other Service Providers 8   5.2 Successive Grants 8   5.3 Limitations on
Incentive Stock Options 8         6. AWARD AGREEMENT 8       7. TERMS AND
CONDITIONS OF OPTIONS 9   7.1 Option Price 9   7.2 Vesting and Option Period 9  
7.3 Term 9   7.4 Exercise of Options on Termination of Service 9   7.5
Limitations on Exercise of Option 9   7.6 Exercise Procedure 10   7.7 Right of
Holders of Options 10   7.8 Delivery of Stock Certificates 10         8.
TRANSFERABILITY OF OPTIONS 10   8.1 Transferability of Options 10   8.2 Family
Transfers 10         9. RESTRICTED STOCK 10   9.1 Grant of Restricted Stock 10  
9.2 Restrictions 10   9.3 Restricted Stock Certificates 11   9.4 Rights of
Holders of Restricted Stock 11   9.5 Termination of Service 11   9.6 Purchase
and Delivery of Stock 11         10. FORM OF PAYMENT 12   10.1 General Rule 12  
10.2 Surrender of Stock 12

 

 2 

 

 

      Page   10.3 Cashless Exercise 12   10.4 Net Exercise of Option 12        
11. WITHHOLDING TAXES 12       12 PARACHUTE LIMITATIONS 13       13 REQUIREMENTS
OF LAW 13   13.1 General 13   13.2 Rule 16b-3 14   13.3 Financial Reports 14    
    14. EFFECT OF CHANGES IN CAPITALIZATION 14   14.1 Changes in Stock 14   14.2
Reorganization in Which the Company Is the Surviving Entity and in Which No
Change of Control Occurs 14   14.3 Reorganization, Sale of Assets or Sale of
Stock Which Involves a Change of Control 15   14.4 Adjustments 15   14.5 No
Limitations on Company 15         15. DURATION AND AMENDMENTS 15   15.1 Term of
the Plan 15   15.2 Amendment and Termination of the Plan 15         16. GENERAL
PROVISIONS 16   16.1 Disclaimer of Rights 16   16.2 Nonexclusivity of the Plan
16   16.3 Captions 16   16.4 Other Award Agreement Provisions 16   16.5 Number
and Gender 16   16.6 Severability 16   16.7 Pooling 16   16.8 Governing Law 16

 

 3 

 

 

IBIO, INC.

2018 OMNIBUS EQUITY INCENTIVE PLAN

 

iBio, Inc. (the “Company”), sets forth herein the terms of its 2018 Omnibus
Equity Incentive Plan (the “Plan”) as follows:

 

1.PURPOSE

 

The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers, directors, key
employees, and other persons, and to motivate such officers, directors, key
employees, and other persons to serve the Company and its Affiliates and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such officers, directors, key employees and other
persons an opportunity to acquire or increase a direct proprietary interest in
the operations and future success of the Company. To this end, the Plan provides
for the grant of stock options and restricted stock in accordance with the terms
hereof. Stock options granted under the Plan may be nonqualified stock options
or incentive stock options, as provided herein.

 

It is intended that all awarded restricted stock provided for under this Plan be
exempt from Section 409A of the Internal Revenue Code (the “Code”) because it is
believed that the Plan does not provide for a deferral of compensation and
accordingly that the Plan does not constitute a nonqualified deferred
compensation plan within the meaning of Section 409A. The provisions of this
Plan shall be interpreted in a manner consistent with this intention, and the
provisions of this Plan may be amended, adjusted, assumed or substituted for,
converted or otherwise modified if the Plan Administrator determines, in its
sole unfettered discretion, that such amendment, adjustment, assumption or
substitution, conversion or modification would be required so that the terms and
conditions of the restricted stock awarded hereunder do not violate the
requirements of Section 409A.

 

Notwithstanding the foregoing, the Company does not make any representation to
the Participant that the stock options and restricted stock awarded pursuant to
this Plan are exempt from, or satisfy, the requirements of Section 409A, and the
Company shall have no liability or other obligation to indemnify or hold
harmless the Participant or any beneficiary for any tax, additional tax,
interest or penalties that the Participant or any beneficiary may incur in the
event that any provision of this Plan, or any amendment or modification thereof,
or any other action taken with respect thereto, the Plan Administrator
determines should not result in a violation of Section 409A, is deemed to
violate any of the requirements of

Section 409A.

 

2.DEFINITIONS

 

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1       “Affiliate” means, with respect to the Company, any company or other
trade or business that controls, is controlled by or is under common control
with the Company within the meaning of Rule 405 of Regulation C under the
Securities Act, including, without limitation, any Subsidiary.

 

2.2       “Award Agreement” means the stock option agreement, restricted stock
agreement or other written agreement between the Company and a Grantee that
evidences and sets out the terms and conditions of a Grant.

 

2.3       “Benefit Arrangement” shall have the meaning set forth in Section 15
hereof.

 

2.4       “Board” means the Board of Directors of the Company.

 

2.5       “Cause” means, as determined by the Board and unless otherwise
provided in an applicable employment agreement with the Company or an Affiliate,
(i) gross negligence or willful misconduct in connection with the performance of
duties; (ii) conviction of a criminal offense (other than minor traffic
offenses); or (iii) material breach of any term of any employment, consulting or
other services, confidentiality, intellectual property or non-competition
agreements, if any, between the Service Provider and the Company or an
Affiliate.

 

 

 4 

 

 

2.6       “Change of Control” means (i) the dissolution or liquidation of the
Company or a merger, consolidation, or reorganization of the Company with one or
more other entities in which the Company is not the surviving entity, (ii) a
sale of substantially all of the assets of the Company to another person or
entity, or (iii) any transaction (including without limitation a merger or
reorganization in which the Company is the surviving entity) which results in
any person or entity (other than persons who are shareholders or Affiliates at
the time the Plan is approved by the Company’s shareholders) owning 50% or more
of the combined voting power of all classes of stock of the Company.

 

2.7       “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

 

2.8       “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall consist of one or more members of the
Board.

 

2.9       “Company” means iBio, Inc.

 

2.10     “Disability” means the Grantee is unable to perform each of the
essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than 12 months; provided, however, that, with respect to rules regarding
expiration of an Incentive Stock Option following termination of the Grantee’s
Service, Disability shall mean the Grantee is unable to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

2.11     “Effective Date” the date the Plan is approved by the Board.

 

2.12     “Exchange Act” means the Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

 

2.13     “Fair Market Value” means the value of a share of Stock, determined as
follows: if on the Grant Date or other determination date the Stock is listed on
an established national or regional stock exchange, is admitted to quotation on
The Nasdaq Stock Market, Inc., or is publicly traded on an established
securities market, the Fair Market Value of a share of Stock shall be the
closing price of the Stock on such exchange or in such market (the highest such
closing price if there is more than one such exchange or market) on the Grant
Date or such other determination date (or if there is no such reported closing
price, the Fair Market Value shall be the mean between the highest bid and
lowest asked prices or between the high and low sale prices on such trading day)
or, if no sale of Stock is reported for such trading day, on the next preceding
day on which any sale shall have been reported. If the Stock is not listed on
such an exchange, quoted on such system or traded on such a market, Fair Market
Value shall be the value of the Stock as determined by the Board in good faith.

 

2.14     “Family Member” means a person who is a spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, of the Grantee, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which any one
or more of these persons have more than fifty percent of the beneficial
interest, a foundation in which any one or more of these persons (or the
Grantee) control the management of assets, and any other entity in which one or
more of these persons (or the Grantee) own more than fifty percent of the voting
interests; provided, however, that to the extent required by applicable law, the
term Family Member shall be limited to a person who is a spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, of the Grantee or a trust or foundation for
the exclusive benefit of any one or more of these persons.

 

2.15     “Grant” means an award of an Option or Restricted Stock under the Plan.

 

2.16     “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Board approves a Grant, (ii) the date on which the
recipient of a Grant first becomes eligible to receive a Grant under Section 5
hereof, or (iii) such other date as may be specified by the Board.

 

2.17     “Grantee” means a person who receives or holds an Option or Restricted
Stock under the Plan.

 

 5 

 

 

2.18     “Incentive Stock Option” means an “incentive stock option” within the
meaning of Section 422 of the Code, or the corresponding provision of any
subsequently enacted tax statute, as amended from time to time.

 

2.19     “Nonqualified Stock Option” means a stock option that is not an
Incentive Stock Option.

 

2.20     “Option” means an option to purchase one or more shares of Stock
pursuant to the Plan.

 

2.21     “Option Period” means the period during which Options may be exercised
as set forth in Section 7 hereof.

 

2.22     “Option Price” means the purchase price for each share of Stock subject
to an Option.

 

2.23     “Other Agreement” shall have the meaning set forth in Section 12
hereof.

 

2.24     “Plan” means this iBio, Inc. 2018 Omnibus Equity Incentive Plan, as
same may be amended, revised or terminated from time to time.

 

2.25     “Purchase Price” means the purchase price for each share of Stock
pursuant to a Grant of Restricted Stock.

 

2.26     “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.

 

2.27     “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant
to Section 9 hereof, that are subject to restrictions and to a risk of
forfeiture.

 

2.28     “Securities Act” means the Securities Act of 1933, as now in effect or
as hereafter amended.

 

2.29     “Service” means service as an employee, officer, director or other
Service Provider of the Company or an Affiliate. Unless otherwise stated in the
applicable Award Agreement, a Grantee’s change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to be an employee, officer, director or other Service Provider of the Company or
an Affiliate. Subject to the preceding sentence, whether a termination of
Service shall have occurred for purposes of the Plan shall be determined by the
Board, which determination shall be final and conclusive.

 

2.30     “Service Provider” means an employee, officer or director of the
Company or an Affiliate, or a consultant or adviser to the Company or an
Affiliate.

 

2.31     “Stock” means the common stock of the Company, having a par value of
$.001 per share.

 

2.32     “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Code.

 

2.33     “Ten-Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
stock of the Company, its parent or any of its subsidiaries. In determining
stock ownership, the attribution rules of section 424(d) of the Code shall be
applied.

 

3.ADMINISTRATION OF THE PLAN

 

3.1       Board.

 

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and applicable law. The Board shall have full power and authority to
take all actions and to make all determinations required or provided for under
the Plan, any Grant or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Grant or any Award Agreement. All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation and by-laws and applicable law.
The interpretation and construction by the Board of any provision of the Plan,
any Grant or any Award Agreement shall be final and conclusive. To the extent
permitted by law, the Board may delegate its authority under the Plan to a
member of the Board or an executive officer of the Company who is a member of
the Board.

 

 6 

 

 

3.2       Committee.

 

The Board from time to time may delegate to one or more Committees such powers
and authorities related to the administration and implementation of the Plan, as
set forth in Section 3.1 above and in other applicable provisions, as the Board
shall determine, consistent with the certificate of incorporation and by-laws of
the Company and applicable law. In the event that the Plan, any Grant or any
Award Agreement entered into hereunder provides for any action to be taken by or
determination to be made by the Board, such action may be taken by or such
determination may be made by the applicable Committee if the power and authority
to do so has been delegated to the Committee by the Board as provided for in
Section 3.1. Unless otherwise expressly determined by the Board, any such action
or determination by the Committee shall be final, binding and conclusive. To the
extent permitted by law, the Committee may delegate its authority under the Plan
to a member of the Board or an executive officer of the Company who is a member
of the Board.

 

3.3       Grants.

 

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

 

(i)designate Grantees,

 

(ii)determine the type or types of Grants to be made to a Grantee,

 

(iii)determine the number of shares of Stock to be subject to a Grant,

 

(iv)establish the terms and conditions of each Grant (including, but not limited
to, the exercise price of any Option, the nature and duration of any restriction
or condition (or provision for lapse thereof) relating to the vesting, exercise,
transfer, or forfeiture of a Grant or the shares of Stock subject thereto, and
any terms or conditions that may be necessary to qualify Options as Incentive
Stock Options),

 

(v)prescribe the form of each Award Agreement evidencing a Grant, and

 

(vi)amend, modify, or supplement the terms of any outstanding Grant.

 

As a condition to any Grant, the Board shall have the right, at its discretion,
to require Grantees to return to the Company Grants previously awarded under the
Plan. Subject to the terms and conditions of the Plan, any such subsequent Grant
shall be upon such terms and conditions as are specified by the Board at the
time the new Grant is made. The Board shall have the right, in its discretion,
to make Grants in substitution or exchange for any other grant under another
plan of the Company, any Affiliate, or any business entity to be acquired by the
Company or an Affiliate. The Company may retain the right in an Award Agreement
to cause a forfeiture of the gain realized by a Grantee on account of actions
taken by the Grantee in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee. Furthermore, the Company may
annul a Grant if the Grantee is an employee of the Company or an Affiliate
thereof and is terminated “for cause” as defined in the applicable Award
Agreement.

 

3.4       Deferral Arrangement.

 

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including converting such credits into
deferred Stock equivalents and restricting deferrals to comply with hardship
distribution rules affecting 401(k) plans.

 

 7 

 

 

3.5       No Liability.

 

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant or Award
Agreement.

 

4.STOCK SUBJECT TO THE PLAN

 

4.1       Shares Available for Issuance under Plan.

 

Subject to adjustment under Section 15, the number of shares of Stock available
for issuance under the Plan as Options or as Restricted Stock shall be is
3,500,000 shares (the “Share Reserve”). All shares in the Share Reserve are
eligible to be issued pursuant to Incentive Stock Options. Stock issued or to be
issued under the Plan shall be authorized but unissued shares or, to the extent
permitted by applicable law, issued shares that have been reacquired by the
Company. If any shares covered by a Grant are not purchased or are forfeited, or
if a Grant otherwise terminates without delivery of any Stock subject thereto,
then the number of shares of Stock counted against the aggregate number of
shares available under the Plan with respect to such Grant shall, to the extent
of any such forfeiture or termination, again be available for making Grants
under the Plan. If any shares covered by a Grant are tendered or withheld to pay
the exercise price of an Option, or if any shares are tendered or withheld to
satisfy a tax withholding obligation arising in connection with an Award, then
the shares so tendered or withheld shall be added to the shares available for
grant under the Plan.

 

5.GRANT ELIGIBILITY

 

5.1       Employees and Other Service Providers.

 

Grants (including Grants of Incentive Stock Options, subject to Section 5.3) may
be made under the Plan to any employee, officer or director of, or other Service
Provider providing, or who has provided, services to, the Company or any
Affiliate. To the extent required by applicable state law, Grants within certain
states may be limited to employees and officers or employees, officers and
directors. In addition, prospective employees, consultants and non-employee
directors are eligible to participate in the 2018 Plan but no portion of any
such award will vest, become exercisable, be settled or become effective prior
to the date on which such individual begins providing services to the Company or
an Affiliate.

 

5.2       Successive Grants.

 

An eligible person may receive more than one Grant, subject to such restrictions
as are provided herein.

 

5.3       Limitations on Incentive Stock Options.

 

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company; (ii)
to the extent specifically provided in the related Award Agreement; and (iii) to
the extent that the aggregate Fair Market Value (determined at the time the
Option is granted) of the shares of Stock with respect to which all Incentive
Stock Options held by such Grantee become exercisable for the first time during
any calendar year (under the Plan and all other plans of the Grantee’s employer
and its Affiliates) does not exceed $100,000. This limitation shall be applied
by taking Options into account in the order in which they were granted.

 

6.AWARD AGREEMENT

 

Each Grant pursuant to the Plan shall be evidenced by an Award Agreement, in
such form or forms as the Board shall from time to time determine, which
specifies the number of shares subject to the Grant and provides for adjustment
in accordance with Section 15. Award Agreements granted from time to time or at
the same time need not contain similar provisions but shall be consistent with
the terms of the Plan. Each Award Agreement evidencing a Grant of Options shall
specify whether such Options are intended to be Nonqualified Stock Options or
Incentive Stock Options, and in the absence of such specification such options
shall be deemed Nonqualified Stock Options.

 

 8 

 

 

7.TERMS AND CONDITIONS OF OPTIONS

 

7.1       Option Price.

 

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. In the case of an Incentive Stock
Option, the Option Price shall be the Fair Market Value on the Grant Date of a
share of Stock; provided, however, that in the event that a Grantee is a
Ten-Percent Stockholder, the Option Price of an Incentive Stock Option granted
to such Grantee shall be not less than 110% of the Fair Market Value of a share
of Stock on the Grant Date. To the extent required by applicable law, in the
case of a Nonqualified Stock Option, the Option Price shall be not less than
100% of the Fair Market Value on the Grant Date of a share of Stock; provided,
however, that in the event that a Grantee is a Ten-Percent Stockholder, the
Option Price shall be not less than 110% of the Fair Market Value of a share of
Stock on the Grant Date. In no case shall the Option Price of any Option be less
than the par value of a share of Stock.

 

7.2       Vesting and Option Period.

 

Subject to Sections 7.3 and 14.3 hereof, each Option granted under the Plan
shall become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 7.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number. To the extent required by
applicable law, each Option shall become exercisable at least at the rate of
twenty percent (20%) per year for each of the first five (5) years from the
Grant Date based on continued Service. Subject to the preceding sentence, the
Board may provide, for example, in the Award Agreement for (i) accelerated
exercisability of the Option in the event the Grantee’s Service terminates on
account of death, Disability or another event, (ii) expiration of the Option
prior to its term in the event of the termination of the Grantee’s Service,
(iii) immediate forfeiture of the Option in the event the Grantee’s Service is
terminated for Cause or (iv) unvested Options to be exercised subject to the
Company’s right of repurchase with respect to unvested shares of Stock.

 

7.3       Term.

 

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten (10) years
from the date such Option is granted, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the Board
and stated in the Award Agreement relating to such Option; provided, however,
that in the event that the Grantee is a Ten-Percent Stockholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the expiration of five (5) years from its Grant Date.

 

7.4       Exercise of Options on Termination of Service.

 

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of employment. Notwithstanding
the foregoing, to the extent required by applicable law, each Option shall
provide that the Grantee shall have the right to exercise the vested portion of
any Option held at termination for a period of three (3) months next succeeding
such termination of service with the Company for any reason (other than for
Cause), and that the Grantee shall have the right to exercise the vested portion
of any option Option for a period of twelve (12) months next succeeding the
termination of service with the Company due to death or Disability.

 

7.5       Limitations on Exercise of Option.

 

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
shareholders of the Company, or after ten (10) years following the date upon
which the Option is granted, or after the occurrence of an event referred to in
Section 14 hereof which results in termination of the Option.

 

 9 

 

 

7.6       Exercise Procedure.

 

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, on the form specified by the Company. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares for which the Option is being exercised. The Board may approve an
alternative exercise procedure including by broker-assisted exercise. The
minimum number of shares of Stock with respect to which an Option may be
exercised, in whole or in part, at any time shall be the lesser of (i) 100
shares or such lesser number set forth in the applicable Award Agreement and
(ii) the maximum number of shares available for purchase under the Option at the
time of exercise. The Option Price shall be payable in a form described in
Section 10.

 

7.7       Right of Holders of Options.

 

Unless otherwise stated in the applicable Award Agreement, an individual holding
or exercising an Option shall have none of the rights of a shareholder (for
example, the right to cash or dividend payments or distributions attributable to
the subject shares of Stock or to direct the voting of shares of Stock) until
the shares of Stock covered thereby are fully paid and issued to such
individual.

 

7.8       Delivery of Stock Certificates.

 

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price, such Grantee shall be entitled to the issuance of a stock
certificate or certificates evidencing such Grantee’s ownership of the shares of
Stock purchased upon such exercise of the Option.

 

8.TRANSFERABILITY OF OPTIONS

 

8.1       Transferability of Options.

 

Except as provided in Section 8.2, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.2, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

 

8.2       Family Transfers.

 

If authorized in the applicable Award Agreement, a Grantee may transfer, not for
value, all or part of an Option that is not an Incentive Stock Option to any
Family Member. For the purpose of this Section 8.2, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) unless applicable law
does not permit such transfers, a transfer to an entity in which more than fifty
percent (50%) of the voting interests are owned by Family Members (or the
Grantee) in exchange for an interest in that entity. Following a transfer under
this Section 8.2, any such Option shall continue to be subject to the same terms
and conditions as were applicable immediately prior to the transfer, and shares
of Stock acquired pursuant to the Option shall be subject to the same
restrictions on transfer of shares as would have applied to the Grantee.
Subsequent transfers of transferred Options are prohibited except to Family
Members of the original Grantee in accordance with this Section 8.2 or by will
or the laws of descent and distribution. The events of termination of Service
under an Option shall continue to be applied with respect to the original
Grantee, following which the Option shall be exercisable by the transferee only
to the extent, and for the periods specified in the Option, and the shares may
be subject to repurchase by the Company or its assignee.

 

9.RESTRICTED STOCK

 

9.1       Grant of Restricted Stock.

 

The Board may from time to time grant Restricted Stock to persons eligible to
receive Grants under Section 5 hereof, subject to such restrictions, conditions
and other terms as the Board may determine.

 

9.2       Restrictions.

 

At the time a Grant of Restricted Stock is made, the Board shall establish a
restriction period applicable to such Restricted Stock. Each Grant of Restricted
Stock may be subject to a different restriction period. The Board may, in its
sole discretion, at the time a Grant of Restricted Stock is made, prescribe
conditions that must be satisfied prior to the expiration of the restriction
period, including the satisfaction of corporate or individual performance
objectives or continued Service, in order that all or any portion of the
Restricted Stock shall vest. To the extent required by applicable law, the
vesting restrictions applicable to a Grant of Restricted Stock shall lapse no
less rapidly than the rate of twenty percent (20%) per year for each of the
first five (5) years from the Grant Date, based on continued Service.

 

 10 

 

 

The Board also may, in its sole discretion, shorten or terminate the restriction
period or waive any of the conditions applicable to all or a portion of the
Restricted Stock. The Restricted Stock may not be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of during the restriction period or
prior to the satisfaction of any other conditions prescribed by the Board with
respect to such Restricted Stock.

 

9.3       Restricted Stock Certificates.

 

The Company shall issue, in the name of each Grantee to whom Restricted Stock
has been granted, stock certificates representing the total number of shares of
Restricted Stock granted to the Grantee, as soon as reasonably practicable after
the Grant Date. The Board may provide in an Award Agreement that either (i) the
Secretary of the Company shall hold such certificates for the Grantee’s benefit
until such time as the Restricted Stock is forfeited to the Company, or the
restrictions lapse, or (ii) such certificates shall be delivered to the Grantee,
provided, however, that such certificates shall bear a legend or legends that
complies with the applicable securities laws and regulations and makes
appropriate reference to the restrictions imposed under the Plan and the Award
Agreement.

 

9.4       Rights of Holders of Restricted Stock.

 

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such Stock and the right to receive any
dividends declared or paid with respect to such Stock. The Board may provide
that any dividends paid on Restricted Stock must be reinvested in shares of
Stock, which may or may not be subject to the same vesting conditions and
restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

 

9.5       Termination of Service.

 

Unless otherwise provided by the Board in the applicable Award Agreement, upon
the termination of a Grantee’s Service with the Company or an Affiliate, any
shares of Restricted Stock held by such Grantee that have not vested, or with
respect to which all applicable restrictions and conditions have not lapsed,
shall immediately be deemed forfeited. Upon forfeiture of Restricted Stock, the
Grantee shall have no further rights with respect to such Grant, including but
not limited to any right to vote Restricted Stock or any right to receive
dividends with respect to shares of Restricted Stock.

 

9.6       Purchase and Delivery of Stock.

 

The Grantee shall be required to purchase the Restricted Stock from the Company
at a Purchase Price equal to the greater of (i) the aggregate par value of the
shares of Stock represented by such Restricted Stock or (ii) the Purchase Price,
if any, specified in the Award Agreement relating to such Restricted Stock. The
Purchase Price shall be payable in a form described in Section 10 or, in the
discretion of the Board, in consideration for past Services rendered to the
Company or an Affiliate. To the extent required by applicable law, the Purchase
Price of a share of Restricted Stock shall be not less than eight-five (85%)
percent of the Fair Market Value on the Grant Date of a share of Stock;
provided, however, that in the event that the Grantee is a Ten-Percent
Stockholder, the Purchase Price shall be not less than one hundred (100%)
percent of the Fair Market Value on the Grant date of a share of Stock.

 

Upon the expiration or termination of the restriction period and the
satisfaction of any other conditions prescribed by the Board, having properly
paid the Purchase Price, the restrictions applicable to shares of Restricted
Stock shall lapse, and, unless otherwise provided in the Award Agreement, a
stock certificate for such shares shall be delivered, free of all such
restrictions, to the Grantee or the Grantee’s beneficiary or estate, as the case
may be.

 

 11 

 

 

10.FORM OF PAYMENT

 

10.1     General Rule.

 

Payment of the Option Price for the shares purchased pursuant to the exercise of
an Option or the Purchase Price for Restricted Stock shall be made in cash or in
cash equivalents acceptable to the Company.

 

10.2     Surrender of Stock.

 

To the extent the Award Agreement so provides, payment of the Option Price for
shares purchased pursuant to the exercise of an Option or the Purchase Price for
Restricted Stock may be made all or in part through the tender to the Company of
shares of Stock, which shares, if acquired from the Company, shall have been
held for at least six (6) months at the time of tender and which shall be
valued, for purposes of determining the extent to which the Option Price or
Purchase Price has been paid thereby, at their Fair Market Value on the date of
exercise.

 

10.3     Cashless Exercise.

 

With respect to an Option only (and not with respect to Restricted Stock), to
the extent the Award Agreement so provides and the shares of Stock have become
publicly traded, payment of the Option Price for shares purchased pursuant to
the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Board) of an irrevocable direction to a licensed securities
broker acceptable to the Company to sell shares of Stock and to deliver all or
part of the sales proceeds to the Company in payment of the Option Price and any
withholding taxes described in Section 11.

 

10.4     Net Exercise of Option.

 

In lieu of paying the aggregate purchase price in cash pursuant to Section 10.1,
the Grantee may elect a “net exercise” and exchange his or her Option for such
number of shares of Common Stock determined by multiplying such number of shares
of common stock with respect to which this Option is exercised by a fraction,
the numerator of which shall be the difference between the then-current market
price per share of common stock and the purchase price provided in this Option,
and the denominator of which shall be the then-current market price per share of
common stock. The Grantee, when exercising his or her Option shall have the
right to receive the number of shares with a fair market value equal to the
difference between the exercise price and the current fair market value at the
date of exercise. As a result of such exercise, the Grantee is submitting the
number of Options exercised and the Company is issuing the net difference of
shares of common stock after the net exercise.

 

11.WITHHOLDING TAXES

 

The Company or any Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any Federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to Restricted Stock or upon
the issuance of any shares of Stock upon the exercise of an Option. At the time
of such vesting, lapse, or exercise, the Grantee shall pay to the Company or
Affiliate, as the case may be, any amount that the Company or Affiliate may
reasonably determine to be necessary to satisfy such withholding obligation.
Subject to the prior approval of the Company or the Affiliate, which may be
withheld by the Company or the Affiliate, as the case may be, in its sole
discretion, the Grantee may elect to satisfy such obligations, in whole or in
part, (i) by causing the Company or the Affiliate to withhold shares of Stock
otherwise issuable to the Grantee or (ii) by delivering to the Company or the
Affiliate shares of Stock already owned by the Grantee. The shares of Stock so
delivered or withheld shall have an aggregate Fair Market Value equal to such
withholding obligations. The Fair Market Value of the shares of Stock used to
satisfy such withholding obligation shall be determined by the Company or the
Affiliate as of the date that the amount of tax to be withheld is to be
determined. A Grantee who has made an election pursuant to this Section 11 may
satisfy his or her withholding obligation only with shares of Stock that are not
subject to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

 

 12 

 

 

12.PARACHUTE LIMITATIONS

 

Notwithstanding any other provision of this Plan or of any other agreement,
contract, or understanding heretofore or hereafter entered into by a Grantee
with the Company or any Affiliate, except an agreement, contract, or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Grantee (including groups or classes of
participants or beneficiaries of which the Grantee is a member), whether or not
such compensation is deferred, is in cash, or is in the form of a benefit to or
for the Grantee (a “Benefit Arrangement”), if the Grantee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, any Options or
Restricted Stock held by that Grantee and any right to receive any payment or
other benefit under this Plan shall not become exercisable or vested (i) to the
extent that such right to exercise, vesting, payment, or benefit, taking into
account all other rights, payments, or benefits to or for the Grantee under this
Plan, all Other Agreements, and all Benefit Arrangements, would cause any
payment or benefit to the Grantee under this Plan to be considered a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code as then in effect
(a “Parachute Payment”) and (ii) if, as a result of receiving a Parachute
Payment, the aggregate after-tax amounts received by the Grantee from the
Company under this Plan, all Other Agreements, and all Benefit Arrangements
would be less than the maximum after-tax amount that could be received by the
Grantee without causing any such payment or benefit to be considered a Parachute
Payment. In the event that the receipt of any such right to exercise, vesting,
payment, or benefit under this Plan, in conjunction with all other rights,
payments, or benefits to or for the Grantee under any Other Agreement or any
Benefit Arrangement would cause the Grantee to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Grantee as described in clause (ii) of the
preceding sentence, then the Grantee shall have the right, in the Grantee’s sole
discretion, to designate those rights, payments, or benefits under this Plan,
any Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Plan be deemed to be a Parachute Payment.

 

13.REQUIREMENTS OF LAW

 

13.1     General.

 

The Company shall not be required to sell or issue any shares of Stock under any
Grant if the sale or issuance of such shares would constitute a violation by the
Grantee, any other individual exercising a right emanating from such Grant, or
the Company of any provision of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any shares subject to a Grant upon
any securities exchange or under any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the issuance or purchase
of shares hereunder, no shares of Stock may be issued or sold to the Grantee or
any other individual exercising an Option pursuant to such Grant unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Grant. Specifically, in connection with the Securities Act, upon the exercise of
any right emanating from such Grant or the delivery of any shares of Restricted
Stock, unless a registration statement under such Act is in effect with respect
to the shares of Stock covered by such Grant, the Company shall not be required
to sell or issue such shares unless the Board has received evidence satisfactory
to it that the Grantee or any other individual exercising an Option may acquire
such shares pursuant to an exemption from registration under the Securities Act.
Any determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or the issuance of shares of Stock pursuant to the Plan to comply with
any law or regulation of any governmental authority. As to any jurisdiction that
expressly imposes the requirement that an Option shall not be exercisable until
the shares of Stock covered by such Option are registered or are exempt from
registration, the exercise of such Option (under circumstances in which the laws
of such jurisdiction apply) shall be deemed conditioned upon the effectiveness
of such registration or the availability of such an exemption.

 

 13 

 

 

13.2     Rule 16b-3.

 

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Grants
pursuant to the Plan and the exercise of Options granted hereunder will qualify
for the exemption provided by Rule 16b-3 under the Exchange Act. To the extent
that any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative to the extent
permitted by law and deemed advisable by the Board, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify this Plan in any respect necessary
to satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.

 

13.3     Financial Reports

 

To the extent required by applicable law, not less often than annually the
Company shall furnish to Grantees summary financial information including a
balance sheet regarding the Company’s financial conditions and results of
operation, unless such Grantees have duties with the Company that assure them
access to equivalent information. Such financial statements need not be audited.

 

14.EFFECT OF CHANGES IN CAPITALIZATION

 

14.1     Changes in Stock.

 

Subject to the exception set forth in the last sentence of Section 14.4, if the
number of outstanding shares of Stock is increased or decreased or the shares of
Stock are changed into or exchanged for a different number of shares of common
stock of the Company on account of any recapitalization, reclassification, stock
split, reverse split, combination of shares, exchange of shares, stock dividend
or other distribution payable in capital stock, or other increase or decrease in
such shares effected without receipt of consideration by the Company occurring
after the Effective Date, the number of shares for which Grants of Options and
Restricted Stock may be made under the Plan shall be adjusted proportionately by
the Company. In addition, the number of shares for which Grants are outstanding
shall be adjusted proportionately so that the proportionate interest of the
Grantee in common stock immediately following such event shall, to the extent
practicable, be the same as the Grantee’s interest in Stock immediately before
such event. Any such adjustment in outstanding Options shall not change the
aggregate Option Price payable with respect to shares that are subject to the
unexercised portion of an Option outstanding but shall include a corresponding
proportionate adjustment in the Option Price per share. The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration.

 

14.2     Reorganization in Which the Company Is the Surviving Entity and in
Which No Change of Control Occurs.

 

Subject to the exception set forth in the last sentence of Section 14.4, if the
Company shall be the surviving entity in any reorganization, merger, or
consolidation of the Company with one or more other entities and in which no
Change of Control occurs, any Grant theretofore made pursuant to the Plan shall
pertain to and apply to the common stock shares to which a holder of the number
of shares of Stock subject to such Grant would have been entitled immediately
following such reorganization, merger, or consolidation, and in the case of
Options, with a corresponding proportionate adjustment of the Option Price per
share so that the aggregate Option Price thereafter shall be the same as the
aggregate Option Price of the shares remaining subject to the Option immediately
prior to such reorganization, merger, or consolidation. Subject to any contrary
language in an Award Agreement evidencing a Grant of Restricted Stock, any
restrictions applicable to such Restricted Stock shall apply as well to any
replacement shares received by the Grantee as a result of the reorganization,
merger or consolidation.

 

 14 

 

 

14.3     Reorganization, Sale of Assets or Sale of Stock Which Involves a Change
of Control.

 

Subject to the exceptions set forth in the last sentence of this Section 14.3
and the last sentence of Section 14.4, (i) upon the occurrence of a Change of
Control, all outstanding shares of Restricted Stock shall be deemed to have
vested, and all restrictions and conditions applicable to such shares of
Restricted Stock shall be deemed to have lapsed, immediately prior to the
occurrence of such Change of Control, and (ii) either of the following two
actions shall be taken: (A) fifteen (15) days prior to the scheduled
consummation of a Change of Control, all Options outstanding hereunder shall
become immediately exercisable and shall remain exercisable for a period of
fifteen (15) days, or (B) the Board may elect, in its sole discretion, to cancel
any outstanding Grants and pay or deliver, or cause to be paid or delivered, to
the holder thereof an amount in cash or securities having a value (as determined
by the Board acting in good faith), in the case of Restricted Stock, equal to
the formula or fixed price per share paid to holders of shares of Stock and, in
the case of Options, equal to the product of the number of shares of Stock
subject to the Option (the “Option Shares”) multiplied by the amount, if any, by
which (I) the formula or fixed price per share paid to holders of shares of
Stock pursuant to such transaction exceeds (II) the Option Price applicable to
such Option Shares. With respect to the Company’s establishment of an exercise
window, (i) any exercise of an Option during such 15-day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (ii) upon consummation of
any Change of Control, the Plan and all outstanding but unexercised Options
shall terminate. The Board shall send written notice of an event that will
result in such a termination to all individuals who hold Options not later than
the time at which the Company gives notice thereof to its shareholders. This
Section 14.3 shall not apply to any Change of Control to the extent that
provision is made in writing in connection with such Change of Control for the
assumption or continuation of the Options and Restricted Stock theretofore
granted, or for the substitution for such Options and Restricted Stock of new
options and restricted stock covering the stock of a successor entity, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kinds of shares and exercise prices, in which event the Plan and Options and
Restricted Stock theretofore granted shall continue in the manner and under the
terms so provided.

 

14.4     Adjustments.

 

Adjustments under this Section 14.4 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share. The Board may provide in the Award Agreements at the
time of Grant, or any time thereafter with the consent of the Grantee, for
different provisions to apply to a Grant in place of those described in Sections
14.1, 14.2 and 14.3.

 

14.5     No Limitations on Company.

 

The making of Grants pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets.

 

15.DURATION AND AMENDMENTS

 

15.1     Term of the Plan.

 

The Effective Date of this Plan is the date of its adoption by the Board,
subject to the approval of the Plan by the Company’s stockholders. In the event
that the stockholders fail to approve the Plan within twelve (12) months after
its adoption by the Board, any Grants already made shall be null and void, and
no additional grants shall be made after such date. The Plan shall terminate
automatically ten (10) years after its adoption by the Board and may be
terminated on any earlier date as next provided.

 

15.2     Amendment and Termination of the Plan.

 

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Grants have not been made. An
amendment to the Plan shall be contingent on approval of the Company’s
stockholders only to the extent required by applicable law, regulations or
rules. No Grants shall be made after the termination of the Plan. No amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, alter or impair rights or obligations under any Grant theretofore
awarded under the Plan.

 

 15 

 

 

16.GENERAL PROVISIONS

 

16.1     Disclaimer of Rights.

 

No provision in the Plan or in any Grant or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the Company or
any Affiliate. The obligation of the Company to pay any benefits pursuant to
this Plan shall be interpreted as a contractual obligation to pay only those
amounts described herein, in the manner and under the conditions prescribed
herein. The Plan shall in no way be interpreted to require the Company to
transfer any amounts to a third party trustee or otherwise hold any amounts in
trust or escrow for payment to any participant or beneficiary under the terms of
the Plan.

 

16.2     Nonexclusivity of the Plan.

 

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan.

 

16.3     Captions.

 

The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.

 

16.4     Other Award Agreement Provisions.

 

Each Grant awarded under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 

16.5     Number and Gender.

 

With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 

16.6     Severability.

 

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

 

16.7     Pooling.

 

In the event any provision of the Plan or the Award Agreement would prevent the
use of pooling of interests accounting in a corporate transaction involving the
Company and such transaction is contingent upon pooling of interests accounting,
then that provision shall be deemed amended or revoked to the extent required to
preserve such pooling of interests. The Company may require in an Award
Agreement that a Grantee who receives a Grant under the Plan shall, upon advice
from the Company, take (or refrain from taking, as appropriate) all actions
necessary or desirable to ensure that pooling of interests accounting is
available.

 

16.8     Governing Law.

 

The validity and construction of this Plan and the instruments evidencing the
Grants awarded hereunder shall be governed by the laws of the State of Delaware
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Plan and the instruments evidencing
the Grants awarded hereunder to the substantive laws of any other jurisdiction.

 

 16 

 